FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 4, 2021

                                       No. 04-21-00088-CV

            IN THE MATTER OF THE ESTATE OF ELAINE EISELE ADAMS

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 14997
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                          ORDER
       The trial court clerk has filed a notification of late clerk’s record, stating that the
appellant has failed to pay or make arrangements to pay the fee for preparing the clerk’s record
and that the appellant is not entitled to appeal without paying the fee.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee for preparing the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal for
want of prosecution if clerk’s record is not filed due to appellant’s fault); see also TEX. R. APP. P.
42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of this court).



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court